Citation Nr: 1516854	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a broken nose.

2.  Entitlement to service connection for a right index finger disability.

3.  Entitlement to an initial compensable rating for a bilateral hand skin disorder.

4.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 Board hearing at the Central Office in Washington, DC.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a June 2013 Appellant's Brief, the June 2013 Board hearing transcript, and VA treatment records relevant to the current appeal.

The issues of entitlement to service connection for residuals of a broken nose and a right index finger disability and to a compensable rating for a bilateral hand skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a prostate disorder has been raised by the Veteran in March 2013 correspondence, and the issue of entitlement to service connection for a right thumb disability, secondary to service-connected right wrist disability, was raised at the June 2013 Board hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's right wrist disability is manifested by pain, stiffness and limited motion, but not by any ankylosis.  Arthritis has been confirmed by X-ray findings.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The duty to notify in this case was satisfied by letters sent to the Veteran in March and September 2012.  The case was last adjudicated in February 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, the reports of VA examinations, the testimony of the June 2013 Board hearing, and various lay statements from the Veteran.

During the Veteran's June 2013 Board hearing, the issues on appeal were explained and questions were asked designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

Analysis

The Veteran contends that his service-connected right wrist disability warrants a rating higher than the 10 percent currently assigned.  The Veteran's VA treatment records show that he broke his wrist in service in August 1974 when he fell from a height.  The Veteran testified at the June 2013 Board hearing that his right wrist sometimes has pressure or swells, especially when he is working, and that it impairs his ability to work because of extreme pain.  He has also submitted numerous written statements which indicate that he has difficulty holding or lifting objects and that he previously had to undergo physical therapy in order to build up the strength in his right wrist.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40.  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

In this case, the Veteran has reported that his primary symptom associated with his wrist is pain.  The Veteran's VA treatment records do not show any complaints or treatment of the right wrist, and he indicated at the June 2013 that he hasn't had any surgery on his wrist since service.

In June 2012 the Veteran underwent a VA examination.  He reported that he had pain and decreased dexterity in his right wrist, but that he was able to use his left hand for most activities.  Range of motion testing showed palmar flexion to 60 degrees, with objective painful motion at 45 degrees, and dorsiflexion to 70 degrees, with no objective evidence of painful motion.  After repetitive use testing, there was no further decrease in range of motion.  The examiner noted that the Veteran had pain and tenderness or pain on palpation, but no ankylosis.  He also noted that the disability affected the Veteran's ability to work by causing decreased dexterity and strength in the right hand and wrist.  X-rays taken in March 2012 showed osteoarthritis changes in the right wrist.

The RO has evaluated the Veteran's right wrist disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-7215.  Diagnostic Code 5215 [wrist, limitation of motion of] provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

Diagnostic Code 5214 [wrist, ankylosis of], which is the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because there is no evidence of ankylosis in the record.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 68 (4th ed. 1987)].  Although the Veteran evidences some limited range of motion of the wrist, including painful motion, the medical evidence of record fails to demonstrate the presence of any ankylosis. 

Under Diagnostic Code 5010, arthritis due to trauma is to be evaluated under Diagnostic Code 5003 [degenerative arthritis].  Degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but X-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id. at note (1). 

The Veteran does not meet the criteria for a rating under Diagnostic Code 5215 based on limitation of motion, as he has not shown that he has dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  He does, however, have X-ray evidence showing osteoarthritis in his right wrist, and the wrist is considered a major joint.  See 38 C.F.R. § 4.45(f).  Therefore, a 10 percent rating may be assigned under Diagnostic Codes 5003 and 5010.  However, as only one major joint has been granted service connection and is currently being evaluated, there is no basis to assigned a rating any higher than 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

In reaching this decision, the Board has considered the Veteran's lay statements and notes that he is competent to report his own observations with regard to the severity of his right wrist disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding having pain and weakness in his wrist to be credible, but they are not indicative of symptomatology that is more severe than that observed at his VA examinations and do not describe symptoms that would warrant any higher ratings than those currently assigned.  The Board acknowledges that the appellant's wrist disability causes some limitation of motion, but the Board has already taken this into account by allowing a 10 percent due to limitation of motion and the presence of arthritis, even though the decrease in range of motion would be noncompensable under Diagnostic Code 5215.  Even if the Veteran were to demonstrate additional loss of motion due to pain or weakness, as 10 percent would be the highest rating available based on limitation of motion, there can be no higher rating assigned due to functional loss caused by pain.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (If the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable diagnostic code, further consideration of functional loss is not required.); DeLuca, 8 Vet. App. at 205-206.

As a final matter, the Board has also considered whether the Veteran's right wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria very accurately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has reported that he is able to compensate for any limitation caused by his right hand with his left hand, and the Veteran has not been hospitalized or received major treatment for his right wrist since his discharge from service in 1979.  The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, nor that there is any additional functional impairment caused by the collective impact of his service-connected disabilities (in this case, the Veteran is service connected for a right wrist scar and a bilateral hand skin disorder, both evaluated as noncompensably disabling).  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right wrist disability throughout this appeal period.  As explained in detail above, there has been no finding of ankylosis, and painful, decreased motion has been recognized.  Compensation for which is found in the 10 percent rating assigned, which is the maximum for limitation of motion of the wrist.  Therefore, the Veteran's claim for an increased rating for a right wrist disability must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for a right wrist disability is denied.


REMAND

The Veteran contends that he has a right index finger disability which was either incurred or aggravated in service when he fell and broke his wrist.  The Veteran's service treatment records show that at his December 1970 entrance examination he was found to have impairment due to fracture of the index finger.  This clearly indicates that the Veteran had an index finger disability which preexisted service, and the October 2012 VA examination is inadequate, as it fails to provide an opinion regarding aggravation of a preexisting disability.  The Veteran's service treatment records also show that he was treated for a fractured right wrist after falling from a height in August 1974.  Following an operation on the right hand, it was noted that the Veteran required pins in the second and third metacarpals and the radius.  As an injury to the second metacarpal could likely have an impact on the Veteran's preexisting right second finger injury, the Board finds that this injury also must be discussed in any subsequently obtained opinion.  

The Veteran has also testified that he injured his nose in the same fall that is documented in the August 1974 service treatment record, but that because this was much less serious than the wrist injury, the nose injury was not recorded in the service treatment records.  The Board accepts the Veteran's lay statements, as his statements regarding the injury to the nose are credible and reasonably consistent with the evidence of record.  As no VA examination has yet been provided to the Veteran for this disorder, the Board finds that an appropriate examination and opinion should be provided prior to readjudication.

The Veteran has also requested an increased rating for his service-connected bilateral hand skin disorder, currently evaluated as noncompensably disabling.  The Veteran's VA treatment records include several records of treatment relating to this disorder.  In March 2012 it was noted that the Veteran had long-standing chemical burns on his hands.  In April 2012 the Veteran reported that while working, he had dried and painful hands, with the rash in the same spots where he had been burned by chemicals many years ago.  It was found that the Veteran had suspected psoriasis with keobnerization after chemical burns.  At an August 2012 dermatology examination, the Veteran's treating physician found that the Veteran had keobnerization from a chemical burn, causing discoloration and slight scaling.

In light of these treatment records, the Board finds that a medical opinion is required to clarify the Veteran's actual current diagnosis pertaining to his bilateral hands, and whether it is most accurately evaluated under 38 C.F.R. Diagnostic Codes 7801-7802, for burn scars due to other causes not of the head, face or neck, Diagnostic Code 7806 for psoriasis, or other diagnostic code pertaining to the skin.  See 38 C.F.R. § 4.118 (2015).  Additionally, the June 2012 VA examiner indicated that the Veteran had been treated with medication in the past 12 months, but failed to record what kind of treatment or how frequently he required its use.

The Board also notes that the record currently contains the Veteran's VA treatment records from the VA Puget Sound Health Care System in Seattle, Washington, including the Mount Vernon Community Based Outpatient Clinic, from May 2011 until November 2012.  In June 2012, the RO requested records from the VA Medical Center in Seattle for any treatment of the Veteran going back to January 1989.  The request sent to the Seattle VAMC only indicates that the Veteran's current name was specified, and not his previous name which he used until 2010.  The Board therefore finds that the AOJ should again request these VA treatment records, using both the Veteran's current and former names, as well as any additional, relevant VA treatment records since November 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant treatment records from the VA Medical Center in Seattle since January 1989, requesting records under both the Veteran's prior and current names.  Document all actions taken and responses received.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right index finger and nose disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After reviewing all pertinent medical records associated with the claims file, including all records contained in Virtual VA or VBMS, the examiner is asked to address the following:

(i)  What are the Veteran's current diagnoses related to his right index finger? For each found diagnosis, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its onset during service or is otherwise related to any event or injury in service?

(ii)  Is the Veteran's current right index finger diagnosis consistent with that noted on the December 1970 entrance examination?  If yes, is there clear and unmistakable evidence that the right index finger disorder did not undergo an increase in the underlying pathology during or as a result of the Veteran's period of active service?  The examiner must discuss the evidence used to support this conclusion.

(iii) What are the Veteran's current diagnoses related to his nose?  Are there any residual symptoms of the nose related to a former fracture?  For each found diagnosis, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its onset during service or is otherwise related to any event or injury in service?

Please explain all answers, with full discussion of the Veteran's medical history.  The examiner must discuss the Veteran's lay statements that his pre-service right index finger disability had healed but became reinjured when he fell and broke his wrist in 1974 and that he also broke his nose in that same injury.  The examiner must also discuss the impact that the surgery on the Veteran's second metacarpal would have had on the functioning of his second finger. 

The reasons and bases for all opinions expressed should be provided and the report must include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  The Veteran should be afforded a VA examination with a qualified dermatologist to determine the nature and severity of his bilateral hand skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After reviewing all pertinent medical records associated with the claims file, including all records contained in Virtual VA or VBMS, the examiner is asked to address the following:

What are the Veteran's current diagnoses related to the skin of his bilateral hands?  Please discuss the VA treatment records which indicate that the Veteran has residuals of chemical burns of the hands.  The examiner must evaluate the current percentage of the Veteran's body and exposed areas affected and describe any current medication regimen used to treat the disorder.  The examiner also must state whether the Veteran's disorder is most appropriately evaluated under Diagnostic Code 7806 for psoriasis, Diagnostic Codes 7801-7802 for burn scars due to other causes not of the head, face or neck, or other diagnostic code, and explain why.

The reasons and bases for all opinions expressed should be provided and the report must include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).

If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  Ensure that all medical examination and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of the claims file and any records contained in Virtual VA and VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other appropriate development, readjudicate the issues on appeal.  If any benefit sought is not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


